Citation Nr: 1700954	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  16-00 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the severance of special monthly compensation (SMC) based upon the need for aid and attendance of another person under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) was proper.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1958 to December 1962.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, severed the entitlement to SMC, effective September 1, 2014.  
This appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Proper administrative procedures were followed to effectuate the severance of entitlement to SMC prior to the issuance of the June 2014 rating decision. 

2.  The Veteran is not service-connected for cervical spondylosis with myelopathy status post cervical decompression and fusion or congenital stenosis of the lumbar spine. 

3. The May 2011 rating decision granting SMC based upon the need for aid and attendance of another person under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) was clearly and unmistakably erroneous.


CONCLUSION OF LAW

The severance of SMC based upon the need for aid and attendance of another person under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) was proper.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. §§ 3.105, 3.350(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Entitlement to SMC based upon the need for aid and attendance of another person under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.35(b) was awarded in a May 2011 rating decision effective January 28, 2011.  In October 2012, the RO proposed to sever entitlement to SMC and the severance occurred in the June 2014 rating decision on appeal, effective September 1, 2014.  The Veteran contends that the severance of SMC was improper.  

As the issue on appeal involves the severing of a VA benefit, the procedural actions and protections listed in 38 C.F.R. § 3.105 are for application and were complied with by the RO.  The RO proposed to sever SMC in an October 2012 rating decision.   The proposed severance was based on a finding of clear and unmistakable error (CUE) in the May 2011 rating decision awarding SMC as the Veteran did not meet the requirement for aid and attendance based on his service-connected disabilities.   In a November 2012 letter accompanying the rating decision, the RO notified the Veteran of the proposed action, informed him of his right to submit evidence and appear for a personal hearing, and allowed him a period of 60 days as required under 38 C.F.R. § 3.105(d).  The Veteran submitted some additional medical evidence in response to the proposal to sever entitlement to SMC, but did not request to appear a personal hearing.  The June 2014 rating decision on appeal severed entitlement to SMC effective September 1, 2014.  

In order to sever a benefit, VA must demonstrate that it was based on CUE (the burden being on the Government), and only where certain procedural safeguards are met.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Generally, there is a three-prong test to determine whether a prior decision is the product of CUE: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); Wilson v. West, 11 Vet. App. 383, 386 (1998).

Although the requirements for CUE stated above provide that a determination must be based on the record at the time of the prior adjudication, 38 C.F.R. § 3.105 specifically states that "[a] change in diagnosis may be accepted as a basis for severance," clearly contemplating the consideration of evidence acquired after the original granting of service connection.  Daniels v. Gober, 10 Vet. App. 474, 480   (1998).  Thus, the Board is not limited to review of the record and law in existence at the time of the May 2011 rating decision.

The central question in this case is whether, on the basis of all the evidence of record, the May 2011 rating decision was clearly and unmistakably erroneous in granting entitlement to SMC based on the need for aid and attendance of another person under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b).

The May 2011 rating decision awarded SMC based on a finding that the Veteran required the daily assistance of another person in performing routine activities based on service-connected disabilities.  The rating decision noted that the Veteran was in receipt of service connection for depression, degenerative disc disease, and peripheral neuropathy of the lower extremities.  Records of treatment from the Durham VA Medical Center (VAMC) and statements from the Veteran's treating physicians established that the Veteran required assistance with his activities of daily living, to include bathing, dressing, and toileting.  He was also limited in standing, could only walk 15 feet with assistance, and used a power wheelchair.  Thus, the requirements for aid and attendance were met and entitlement to SMC was established effective January 28, 2011.  

After review of the record, the Board finds that the award of SMC in the May 2011 rating decision was based on CUE as the controlling statutory and regulatory provisions were incorrectly applied.  SMC based on the need for aid and attendance is warranted when, as a result of a service-connected disability, the Veteran is so helpless (due to physical or mental incapacity), that he or she requires the aid of another person to perform the personal functions required in everyday living.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.351(b), 3.352(a).  In this case, while the Veteran clearly needs the aid of another person in his activities of daily living, this need is not the result of service-connected disability.  Instead, the Veteran requires aid and attendance due to nonservice-connected cervical spondylosis with myelopathy and congenital stenosis of the lumbar spine.

The medical evidence of record clearly establishes that the Veteran is severely limited in his activities of daily living and mobility due to nonservice-connected disabilities.  He is service-connected for a chronic lumbosacral strain with degenerative disc disease of the thoracolumbar spine and associated peripheral neuropathy of the bilateral lower extremities and depression.  Treatment records from the Richmond and Durham VAMCs document the progressive worsening of the Veteran's ability to utilize his upper and lower extremities due to weakness and pain in the bilateral arms and legs associated with cervical myelopathy.  In March 2006, a cervical decompression and fusion was performed at the Durham VAMC for known cervical stenosis affecting the Veteran's arms, legs, ambulation, and fine motor skills.  Despite surgical intervention, the Veteran continued to experience a decrease in his ability to walk and care for himself.  During an annual examination at the Richmond spinal cord injury (SCI) clinic in July 2010, he was diagnosed with C8-T1 tetraplegia associated with cervical spondylosis with myelopathy and congenital stenosis lumbar spine.  His most recent examination at the SCI clinic, dating from June 2015, indicates that his condition has progressed to C4 tetraplegia with cognitive impairment and an interval worsening of functioning.  Again, the Veteran's tetraplegia (impairment of all four extremities) was attributed to his nonservice-connected cervical spondylosis with myelopathy.  Although an SCI clinic physician identified lumbar stenosis as part of the etiology of the Veteran's disability in July 2010, the Board notes that the Veteran is service-connected for a chronic lumbosacral strain with degenerative disc disease associated with an injury to his low back during service.  He is not service-connected for lumbar stenosis and the SCI clinic record clearly notes that the condition is congenital in nature.  Thus, the Veteran's VAMC treatment records clearly and unmistakably link the Veteran's functional deficits to nonservice-connected disabilities. 

Similarly, reports of examination for aid and attendance submitted by the Veteran throughout the claims period universally identify his nonservice-connected cervical condition as the cause of his functional limitations.  In reports dated in February 2008, January 2011, and April 2011, the Veteran's VA healthcare providers specifically identify cervical myelopathy as the condition causing a reduction in his ability to care for himself.  In November 2012, an examination report was submitted finding that a "spinal cord injury, osteoarthritis" was the cause of the Veteran's restriction to activities and function, but the complete diagnosis was specified as "C3-5 ASIA D SCI (date of onset 3/10/2006) from cervical myelopathy" within the same report.  Therefore, the aid and attendance examination reports submitted by the Veteran also establish that his deficiencies are the result of a nonservice-connected condition.    

The Board has considered the Veteran's contentions that his need for aid and attendance is based on service-connected disabilities.  However, he is not competent to attribute his own symptoms to a specific diagnosis, or to otherwise render a medical opinion on the complex medical matter of whether his functional impairment is the result of service-connected versus nonservice-connected conditions.  The only competent evidence in this case is the medical findings of the Veteran's treating health care professionals.  

The statutes and regulations providing for SMC based on the need for regular aid and attendance of another person require that such need is the result of service-connected disabilities.  The competent medical evidence in this case, including the examination reports submitted by the Veteran himself, establish that his need for aid and attendance is the direct result of his nonservice-connected cervical spondylosis with myelopathy status post cervical decompression and fusion surgery and congenital stenosis of the lumbar spine.  The law was incorrectly applied in the May 2011 rating decision and the error is undebatable.  The award of SMC based on the need for aid and attendance of another person under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) in the May 2011 rating decision was CUE and the severance of the entitlement in the June 2014 rating decision on appeal was proper.  The claim must be denied.





ORDER

The severance of SMC based upon the need for aid and attendance of another person under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) was proper and restoration of the benefit is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


